Title: To James Madison from William Jones, 16 December 1813
From: Jones, William
To: Madison, James


        
          Sir,
          Treasury Department Dec. 16. 1813.
        
        In compliance with the resolution of the Senate of the 13th. instant, I have the honor to state,
        That the amount of duties accruing on goods, wares and merchandise imported into the United States from the 1st. day of July 1812 to the 31st. day of December of the same year, for which period the accounts of the Collectors of the Customs are settled, was Ds. 9,869,199.31.
        And the amount of tonnage, including light-money, accruing during the same period, was
        
          
            
            92,297.70.
          
          
            Ds.
            9,961,497.01.
          
        
        The accounts of the Collectors from the 1st. day of January 1813 to the 30th. day of September of the same year have been but partially settled; and some for the quarter ending 30th. of Septr. have not yet been received at the Treasury. For this period therefore, an estimate only, can be given, taken from the accounts of the Collectors as rendered to the Treasury, and in some cases from their less formal returns. This estimate is as follows:
        Duties on goods, wares & merchandise imported
        
         
          
            for the 1st. quarter of the year 1813
            Ds. 2,280,000.
          
          
            2d.
            do.
            do.
            2,356,000.
          
          
            3d.
            do.
            do.
            1,380,000.
          
          
            
            
            
            Ds. 6,016,000.
          
        
        Tonnage duties, including light-money.
        
          
            for the 1st. quarter of the year 1813
            Ds. 89,000.
          
          
            2d.
            do.
            do.
            84,000.
          
          
            3d.
            do.
            do.
            67,000.
          
          
            
            
            
            Ds. 240,000.
          
        
         The sums above stated for duties on merchandise imported, are without deduction for drawbacks paid on merchandise re-exported. These drawbacks paid from the 1st. of July to the 31st Decr. 1812, amounted, by the accounts as settled, to  Ds. 639,555.44.
        
        And they are estimated to have amounted during the three first quarters of the year 1813 to the following sums, vizt:
        
          
            During the 1st. quarter of the year 1813, to
            Ds 536,000.
          
          
            2d.
            do.
            do.
            229,000.
          
          
            3d.
            do.
            do.
            148,000.
          
          
            
            
            
            Ds. 913,000.
          
        
        I have the honor to be with the highest respect, Sir, your most obedt. servt.
        
          W Jones
          acting Secretary of the Treasury.
        
      